Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al (US 2014/0106168 A1).
Applicant amends the claim 17 and states that the recited ALET (%) is measured according to DIN ISO 4049 discussed on page 3 of the specification.
The amend claim 17 further recites “radiopaque glass comprising BaO” without reciting components of the radiopaque glass and any amount thereof.  Thus, for example, presence of a minute amount of BaO such as a few ppm or 50 ppm even as impurity in the radiopaque glass would meet the new limitation.
Ritter et al teach the radiopaque glass having a refractive index of 1.52969 and ALET (%) of 617% in example 17 which would fall within scope of the recited ALET (%) of 520% to 1200% for the refractive index of 1.510 to < 1.530.  Ritter et al also teach that the recited ALET (%) is measured according to DIN ISO 4049 in [0014].
up to 0.37% by weight BaO can be present in the glass composition.” in a lower portion of [0035].  
A court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  In this case, the SrO taught by Ritter et al would either comprise the BaO or not comprise the BaO which would be the very limited choice.  Further, removal of 100% of the impurity would not be possible, especially Ritter et al teach that the BaO is always closely associated with the SrO in the raw material, up to 0.37% by weight BaO can be present in the glass composition.
Thus, the claim 17 would lack novelty.

			            ALLOWANCE
Claims 1-16, 18 and 19 are allowed since the claim 1 further recites an equation for min. relative ALET (%) as well as the relationship of ALET (%) although a particular amount of the BaO is not recited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






THY/May 19, 2021                                                 /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762